Name: Council Regulation (EEC) No 1023/88 of 18 April 1988 opening for 1988, as an autonomous measure, a special import tariff quota for high quality, fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101/920 . 4. 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1023/88 of 18 April 1988 opening for 1988 , as an autonomous measure, a special import tariff quota for high quality, fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 HAS ADOPTED THIS REGULATION : Article 1 , 1 . A special Community tariff quota for high quality, fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 is hereby opened for 1988 . The total amount of this quota shall be 8 000 tonnes expressed in weight of the product. 2: Within the context of the quota referred to in paragraph 1 , the duty shall be 20 % . Article 2 In accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68, the rules for the application of this Regulation, and in particular : (a) provisions guaranteeing the type, provenance and origin of the products in question and laying down the document to be used for this purpose ; and (b) provisions relating to the recognition of the document provided for in (a) shall be determined. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas, in view of the market situation for beef and veal both within and outside the Community, provision should be made for the opening for 1988, as an autonomous measure, of a special Community import tariff quota for 8 000 tonnes, at a duty of 20 %, of high quality fresh, chilled or frozen beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 ; Whereas equal, continuous access for all operators concerned in the Community to the said tariff quota and the uninterrupted application of the rate laid down for that quota to all imports of the products concerned in all the Member States until the volume provided for is exhausted should in particular be ensured ; whereas, to this end, a system for utilizing the Community tariff quota, based on the presentation of a certificate of authen ­ ticity guaranteeing the type, provenance and origin of the products is called for ; Whereas rules for the application of these provisions should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 3905/87 (3), Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 April 1988 . For the Council The President I. KIECHLE (') Opinion delivered on 11 March 1988 (not yet published in the Official Journal). (2) OJ No L 148, 28 . 6. 1968, p. 24. (3 OJ No L 370, 30 . 12. 1987, p. 7.